Citation Nr: 0813430	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service connected post traumatic stress disorder 
(PTSD) prior to August 29, 2005 and in excess of 70 percent 
since August 29, 2005.

2.  Entitlement to service connection for residuals of a 
motor vehicle accident, to include spinal fracture with 
paraplegia, as due to service connected PTSD.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1967 to December 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection fro PTSD rated 30 percent disabling, and denied a 
claim of service connection for residuals of a motor vehicle 
accident.  The veteran testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO in 
November 2004.

In a January 2006 decision, the Board granted an increased 
initial evaluation of 50 percent for PTSD and denied service 
connection for residuals of a motor vehicle accident.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

In September 2006, the Court granted a Joint Motion by VA's 
Office of General Counsel and the veteran's representative; 
the January 2006 Board decision was vacated with respect to 
denial of an evaluation in excess of 50 percent for PTSD and 
denial of service connection for residuals of a motor vehicle 
accident.  In a March 2007 decision, the Board remanded both 
claims to the RO for additional development and adjudication.

Following compliance with the March 2007 Remand, a decision 
review officer at the RO, in October 2007, granted an 
increased evaluation of 70 percent for PTSD from August 29, 
2005, and continued the denial of service connection for 
residuals of a motor vehicle accident.  Through his 
representative, the veteran has continued to express his 
disagreement with VA's decision, and the case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to August 23, 2004, PTSD was manifested by 
flashbacks, irritability, difficulty sleeping, social anxiety 
and isolation, and moderate depression.

2.  Since August 23, 2004, PTSD is manifested by moderate to 
severe depression, increasing flashbacks, social isolation, 
difficulty coping with work stress, and difficulty 
concentrating.

3.  The preponderance of the evidence establishes that PTSD 
symptomatology did not cause or otherwise contribute to the 
veteran's 1971 motor vehicle accident with resulting spinal 
fracture with paraplegia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to August 23, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for an evaluation of 70 percent for PTSD, 
but no higher, since August 23, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.130, Diagnostic 
Code 9411 (2007).

3.  Service connection for residuals of a motor vehicle 
accident, to include spinal fracture with paraplegia, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With respect to the appeal regarding assignment of an 
increased initial evaluation for PTSD, Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board does note, 
however, that the RO has provided general notice to the 
veteran of what evidence and information is needed to support 
a claim for increased evaluation in May 2003 correspondence, 
and in discussions at his personal hearing and in 
correspondence the veteran has demonstrated actual knowledge 
of the specific rating criteria applicable to mental 
disorders.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding the claim of service connection for residuals of a 
motor vehicle accident, to include spinal fracture with 
paraplegia, as due to service connected PTSD, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
appellant in May 2003 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims)and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

Additionally, the Court has held that, upon receipt of an 
application for a service-connection claim, VA must 
additionally inform a veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA medical centers (VAMC) in Mountain Home, 
Tennessee; Houston, Texas; and Allen Park, Michigan.  The 
Board notes that the VAMC Allen Park records consist solely 
of a 1971 to 1972 hospital summary; the VAMC has certified 
that it has no additional treatment records.  Similarly, the 
Detroit Police Department has stated in response to VA 
inquiries that official accident reports from 1971 have been 
destroyed in the normal course of business.  The veteran 
submitted a privately obtained vocational rehabilitation 
survey and was provided an opportunity to set forth his or 
her contentions during the November 2004 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in October 2003 and May 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Although the actual correspondence from VA is 
not contained in the file, the veteran has submitted a 
response to the development ordered in the March 2007 Remand, 
stating that no witnesses or accounts of his 1971 accident 
are currently known or available.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at  38 C.F.R. § 4.130.  
Under this formula, a 50 percent rating is warranted when the 
veteran's psychiatric disability causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent scheduler rating is for application when the 
service connected psychiatric disorder causes total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130. 

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In Carpenter v. Brown, 8 Vet. App. 240 (1995), the Court 
recognized the importance of the GAF score and the 
interpretations of the score.  Thus, although the GAF score 
does not fit neatly into the rating criteria, the Board is 
under an obligation to review all the evidence of record.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In this case, the RO originally assigned a 30 percent 
evaluation for PTSD; the Board increased the initial 
evaluation to 50 percent, effective from the date of service 
connection.  On remand, and in consideration of the Court's 
directive to consider assignment of staged ratings under 
Fenderson, supra, the RO has assigned a 70 percent evaluation 
from August 29, 2005.  Both the assigned evaluations and the 
dates marking the stages are under consideration here.  While 
the Board finds that the evidence of record continues to 
warrant assignment of two stages of evaluation, at 50 and 70 
percent, assignment of an earlier effective date of August 
30, 2004, for the increased 70 percent evaluation is 
warranted.

VA outpatient treatment records from VAMC Mountain Home 
reveal that the veteran first complained of PTD symptoms in 
November 2001, when a member of the spinal cord injury team 
reported the veteran displayed mild social anxiety and mild 
depression, and had daydreams about his duty as a combat 
helicopter pilot in Vietnam.  Earlier psycho-social 
evaluations, as in November 2000, were negative for any 
psychiatric complaints; the veteran noted general stress, but 
was remaining "upbeat."  At a PTSD screening by a licensed 
clinical social worker (LCSW) in January 2002, the veteran 
described flashbacks to flying in Vietnam, particularly when 
he was subjected to stress at work.  He felt depressed when 
reminded of his wartime experiences.  He also stated he had 
"daydream memories," which he distinguished from intrusive 
thoughts.  He stated he had never been social, and was often 
alone when not working.  He had never married and had 
difficulty sustaining close relationships.  Sleep had 
deteriorated in the past few years; he did not sleep deeply 
and was often restless.  The veteran was neatly dressed and 
groomed at the interview.  He was open and talkative, with 
full affect and mildly dysphoric mood.  He reported problems 
with energy and motivation, and felt helpless when faced with 
stress in his current life.  He denied suicidal ideation, but 
stated when enraged, particularly by stress at work, he had 
homicidal ideation without plan or intent.  Though processes 
were coherent and logical, and judgment and insight were 
good.  A GAF of 60 was assigned.  On evaluation by the same 
LCSW in March 2002, the veteran stated that he daydreamed 
abut Vietnam a lot; the thoughts were intrusive at times and 
he described a history of flashbacks.  He continued to state 
he was mildly depressed when reminded of the war, but he 
relayed only mild to moderate avoidance behavior.  He would 
watch war movies and news of the current war.  He was 
socially isolated but did interact with people at work.  Some 
isolation was due to his difficulty getting around in a 
wheelchair and attending to physical needs As a paraplegic.  
He stated he fell asleep easily, but could not stay asleep.  
Work stress prompted feeling of rage, but he stated he was 
not generally irritable.  The veteran did display symptoms of 
hypervigilance, such as avoiding crowds and imagining he 
hears things.  On interview the veteran was tearful at times, 
and grew distant when asked about specific memories.  The 
veteran denied a prior history of mental health treatment, 
except for a brief focus during his rehabilitation following 
the spinal cord injury.  He entered into therapy.

A VA psychologist reviewed the veteran's record in May 2002 
and agreed, based on objective testing, that a diagnosis of 
PTSD was warranted.  He categorized the veteran's depression 
as moderate to severe based on objective testing.  In August 
2002, the veteran reported that he was mentally and 
physically exhausted and felt "like a rubber band waiting to 
snap."  He was chronically depressed and had impaired 
concentration.  He denied feeling hopeless or irritable, or 
having suicidal or homicidal ideation.  He also denied 
intrusive thoughts of Vietnam, though memories were "always 
in the background."  He had interests outside of work, but 
did not have the energy or motivation to do more than attend 
to self care.  He remained socially isolated off the job.  He 
had sleep impairment, but associated this with chronic pain.  
The LCSW indicated that the current stresses and frustrations 
were mainly work related.  A psychiatrist evaluated the 
veteran in September 2002.  The veteran reported low energy 
and depression daily.  He stated he had flashbacks, the most 
recent of which was a couple of months prior.  He had 
suicidal thoughts, without plan or intent, in connection with 
his depression and fears of losing his independence.  The 
veteran was appropriately groomed and was alert, 
communicative, and coherent.  His mood was mildly anxious.  A 
GAF of 55 was assigned.  The veteran continued to attend 
individual therapy.  In January 2003, the veteran was 
prescribed a trial antidepressants, though records indicate 
he never actually took the drug.  The veteran stated that he 
had increasing thoughts of suicide as he aged and his health 
declined; he feared losing his independence.  A GAF of 55 was 
assigned.  That same month, the veteran related that his work 
stressors had decreased considerably.  He continued to feel 
lonely and spoke of the difficulty in meeting women.  In May 
2003, the veteran terminated his individual therapy.  He had 
met a woman and was in a relationship.  A GAF of 60 was 
assigned.

VA treatment records dated in October 2003 show that the 
veteran tried an antidepressant, but he had nightmares 
afterwards.  During a psycho-social assessment that same 
month, the veteran stated he had a few friends, but few 
social activities.  He collected coins.  He endorsed 
"significant" re-experiencing symptoms, as well as 
avoidance and increased arousal.  He stated he was depressed 
since he lost the ability to fly.  He cries occasionally.  
The veteran was able to sleep due to current medications.  He 
had suicidal ideation centered around his future and what 
will happen when he can no longer care for himself.  A GAF of 
50 was assigned by the psychologist.  

A VA psychiatric examination was conducted in October 2003.  
The veteran reported that he was socially isolated outside of 
work; he had family and life-long friends in Michigan, where 
he was born and raised, but only distant acquaintances 
nearby.  The veteran related some of this to his self-
consciousness over his paraplegia.  He stated he had 
flashbacks once or twice a week, more often when 
"stimulated," and stated he had intrusive thoughts and 
memories of Vietnam.  He also reported nightmares 
irregularly, but sometimes as often as weekly.  Doctors had 
prescribed medication for depression, but the veteran was not 
taking it.  The veteran stated he could not watch war movies.  
Medications helped him sleep easier, but he still reported 
frequent awakenings.  Concentration was impaired.  The 
veteran endorsed hypervigilance, stating he was always on 
guard and watching others, with a heightened startle 
reaction.  The veteran stated he was chronically depressed, 
with tearful episodes.  He had low energy levels and passive 
thoughts of suicide.  The veteran worried and obsessed over 
his physical state and its impact on his future.  The 
examiner observed that the veteran was pleasant and 
cooperative on interview, though he was at times hyperverbal 
and trying to go into a lot of detail about his thoughts and 
feelings.  Mood was somewhat sad and affect was appropriate.  
There was no evidence of a thought disorder.  The examiner 
diagnosed PTSD and dysthmia.  A GAF score of 50 was assigned; 
the examiner opined that he veteran displayed moderate social 
and recreational impairment.

In August 2004, VAMC Mountain Home records show that the 
veteran reported he was having trouble at work due to 
physical problems and PTSD symptoms.  During a mental health 
evaluation, the LCSW observed that the veteran was more 
depressed than in the past.  He had a lack of desire and 
energy, and feels isolated at work and at home.  His appetite 
had decreased, and he felt helpless and hopeless.  He denied 
active suicidal ideation, but did say that he was not really 
living life.  He was angry over where his life was, as he had 
expected more.  A GAF of 52 was assigned.

The veteran was privately evaluated by Dr. NEH, a 
psychologist and vocational expert, in September 2004.  The 
veteran was depressed over his inability to advance at work 
and expressed concern over increasing difficulty with self 
care.  He worried he would not remain independent as he aged 
and mobility became more difficult.  He felt stress when 
watching news of the Iraq war, and his workload was 
"overwhelming."  He did not feel he could continue working 
in his current job.  He endorsed flashbacks to flying in 
Vietnam, but did not state how frequently they occurred.  The 
examiner reviewed recent VA treatment records and recited 
their content in detail.  The Board notes that the examiner 
refers to a "documented" GAF score of 40 in VAMC Mountain 
Home records, but several reviews of the complete treatment 
records covering the appellate period fail to show such a GAF 
score.  Dr. NEH observed that the veteran was having 
increasing difficulty with PTSD, depression, and anxiety, 
which were adversely affecting his occupational functioning.  
The doctor opined that the veteran was reaching the point 
where he could no longer tolerate the interactive effects of 
PTSD and employment stress.  "Suicide is a real 
possibility."  The examiner did not assign a GAF score.

At his November 2004 Travel Board hearing, the veteran 
submitted a copy of an undated residual functional capacity 
form completed by an LCSW at VAMC Mountain Home.  This report 
was cited by Dr. NEH, and indicated that the veteran was 
markedly limited in his ability to understand and remember 
detailed instructions and maintain attention and 
concentration for extended periods.  The LCSW also stated 
that the veteran had trouble completing a normal work day due 
to distraction from coworkers and his need to take breaks.  
He would have difficulty adjusting to workplace stress and 
working with others.

During the hearing, the veteran testified that he had 
restarted therapy.  He had been relieved of his supervisory 
duties at work 5 years prior, and was now located away from 
the rest of the prosthetic staff.  He did not have a 
girlfriend, and continued to feel isolated.  He attributed 
some of this to being confined to a wheelchair.  He avoids 
the news about Iraq and Afghanistan as reminders of his 
Vietnam experience.  The veteran did relate suicidal thoughts 
related to his paraplegia.  He had tried medications, but 
they turned him into a zombie.  

An annual psychosocial evaluation was conducted in January 
2005; a psychologist stated that while the veteran continued 
to manage all activities of daily living independently, he 
was having greater difficulty.  He felt more isolated, though 
he stated he had a few friends and was trying to be engaged 
socially.  The veteran described himself as frustrated.  He 
denied significant depression, suicidal ideation, crying 
spells, or disturbances of appetite over the past year.  
Sleep was "a lot better" on his medications, though he 
continued to have a few nightmares.  Avoidance behaviors and 
irritability were described.  The examiner stated that the 
veterans mood was fairly stable, but he presented as 
increasingly frustrated and resentful.  He seemed somewhat 
overwhelmed by work and self-care.  He took little pleasure 
from work and non-work activities.  A GAF score of 58 was 
assigned.  

The veteran complained of work-related stress in May 2005.  
He felt he was not being treated with respect at work, and he 
felt alienated, worthless, and useless on the job.  He was 
considering a disability retirement because of physical and 
emotional exhaustion.  He was having increased nightmares 
which included coworkers, but they were located in Vietnam.  
These episodes included images of harming his boss.  He was 
having flashbacks to Vietnam, and was increasingly irritable 
and angry at work.  There was difficulty concentrating and 
continued isolation.  The veteran continued to be well 
groomed.  His mood was angry and he reported decreased sleep 
and energy.  He had suicidal ideation, but "could not settle 
on a way."  He clarified that if he could not care for 
himself any longer, he would commit suicide.  He denied 
homicidal ideation, but would like to "pummel" his 
supervisor.  He had considered bringing a gun to work for 
intimidation.  The veteran could not be refocused away from 
his thoughts of the injustices he had suffered at work.  The 
LCSW, who had a long association with the veteran, noted that 
she had not previously seen him this angry to or have 
thoughts of hurting others.  His history reflected mild to 
moderate PTSD and symptoms of depression, but these were 
exacerbated by workplace stress.  The provider did not feel 
there was imminent danger to himself or others, and she 
assigned a GAF score of 50.  The Board notes that VAMC 
treatment records also show increased complaints of and 
treatment for physical pain, related to a 2004 fall.  The 
veteran went on medical leave in June 2005; in August 2005 he 
expressed that he had come to terms with not returning to 
work.  The decision had helped in dealing with pain and 
psychiatric symptoms; the veteran was no longer tearful and 
displayed a more pleasant affect, smiling often.  He remained 
somewhat anxious.  

During an August 2005 individual counseling session, the 
veteran stated that his chronic pain caused increased 
depression and had left him unable to work.  He was torn 
between sadness over the loss of his career and shame over 
being disabled.  The LCSW conducting the session observed 
that she had known the veteran for three years and had 
observed a deterioration of his psychological condition.  She 
described him as significantly depressed, with tearfulness, 
decreased energy, impaired concentration, feelings of 
worthlessness, and thoughts of suicide without intent.  The 
veteran reported increased frequency in flashbacks and 
intrusive memories of Vietnam.  The main factor in the 
worsening condition was chronic pain related to his spinal 
cord injury.  The interview revealed a casually but neatly 
dressed veteran who appeared older than his stated age.  He 
was cooperative.  The veteran was fidgety and nervous, with a 
tremor, and his speech was pressured by anxiety as well.  
Mood was depressed and anxious; his affect, while appropriate 
to his thought content, was restricted in range and 
intensity.  There was no formal thought disorder, but the 
veteran was somewhat circumstantial, meaning he included 
unnecessary or irrelevant information in his comments and 
replies.  Delusions were denied, as was homicidal ideation.  
Suicidal ideation was present, but without intent.  The 
veteran did display hypervigilance and persecutory ideation.  
The LCSW diagnosed PTSD and recurrent moderate major 
depression.  She opined that the veteran was permanently and 
totally disabled in his occupational functioning.  A GAF 
score of 50 was assigned.  He stated in November 2005, 
following medication adjustments, that he was feeling better 
and was "doing great" since being off work.  He was feeling 
stress about his financial future, but was remaining active 
with house projects, reading, and other interests.  The 
veteran reported an "occasional nightmare" but stated that 
they are not as frequent as they had been.  The veteran was 
well groomed.  Mood was euthymic and affect consistent.  
There was no thought disturbance noted.  Speech was normal in 
rate and volume.  He reported no memory problems.  
Concentration and attention were good.  A GAF score of 49 was 
assigned.

In August 2006, the veteran reported continued flashbacks and 
frustration with the VA hospital's disability system.  He was 
looking forward to the future and believed he may be able to 
help others access care and programs.  He denied suicidal and 
homicidal ideation, as well as auditory and visual 
hallucinations. The veteran expressed that "things were 
moving in a positive direction."  He did still have dreams 
and flashbacks of Vietnam, and reported hypervigilance.  He 
also reported increased irritability and anger, which he 
described as frustration, related to being confined to a 
wheelchair.  He felt as if he was being looked at and talked 
about.  The veteran attributed complaints of memory deficits 
to chronic pain problems.  During the interview, the veteran 
was appropriately dressed and well groomed.  His mood was 
dysphoric with a full range and congruent affect.  The 
veteran was pleasant and cooperative.  The thought process 
was logical and goal-directed.  Recent and remote memory 
appeared to be intact.  A GAF score of 50 was assigned.

A VA PTSD examination was conducted in May 2007.  Over the 
prior year, the veteran stated he had experienced mild 
flashbacks, severe intrusive thoughts, dreams and nightmares, 
avoidance behaviors, and hyperarousal.  The veteran missed 
flying.  Intrusive thoughts and flashbacks had increased, and 
he had dreams about Vietnam or his spinal cord injury quite 
often, several times a week.  The veteran became tearful 
repeatedly during the interview.  He could become quite angry 
and depressed at times, manifesting twitching or fidgeting 
psychomotor responses.  He avoids war movies and violent 
shows.  He has limited interests, but attributes much of this 
to his physical impairments.  He continues to isolate 
himself, and has difficulty expressing is feelings.  He feels 
his life is unfinished and his talents have been wasted.  The 
veteran had difficulty falling and remaining asleep; he has 
to wake up to physically reposition himself due to 
paraplegia.  Medications were helpful in relaxing him for 
sleep.  He loses his temper over minor things, such as 
dropping items or needing to spend extra time on tasks.  The 
veteran also related that he had shown his pistol case to 
someone who followed him home after a road rage incident.  
His concentration slips as his mood deteriorates.  The 
veteran feels self-conscious about being in a wheelchair, and 
therefore avoids crowds.  He feels all alone and abandoned 
since his spinal cord injury.  He has few friends, and his 
leisure activities are things like collecting and reading.  
The examiner described the veteran's psychosocial and 
occupational functioning as being "severely impaired" and 
in decline since the prior examination.  

The veteran was well groomed and casually dressed for the 
examination.  The veteran stated his mood was "worn out" 
and "unknowing of the future;" this was consistent with a 
constricted and depressed affect.  The veteran was well 
oriented.  He described passive suicidal ideation, related to 
planning for a time when he needs help getting by on a daily 
basis.  The veteran was hypervigilant and suspicious.  There 
are no ritualistic behaviors, but the veteran does dwell on 
his accident and combat have negatively affected his life.  
He describes impaired impulse control, as with the road rage 
incident noted above.  Thought processes were goal directed, 
logical, and coherent.  Judgment was intact, as was remote 
memory.  There was some delay in learning items for short 
term memory testing.  PTSD and a major depressive disorder 
were diagnosed, but the doctor opined that PTSD accounted for 
the majority of observed impairment.  He also indicated that 
the major depression was due to the spinal cord injury.  A 
GAF score of 41 was assigned, but the examiner stressed that 
this included consideration of all diagnosed disabilities, 
and not merely PTSD, as per the instructions of the American 
Psychiatric Association. 

Upon review of the evidence of record, assignment of a 50 
percent evaluation prior to August 23, 2004 remains 
appropriate.  While the medical evidence reflects that the 
veteran had intrusive thoughts, flashbacks, and chronic 
depression, he continued to function relatively well at work.  
His social interactions, both at and away from work, were 
very limited, but he continued to perform the activities of 
his daily life.  The veteran displayed problems with sleep, 
memory, and concentration, but these have been attributed by 
the veteran and his providers to pain, and not to a 
psychiatric disability.  Several doctors have noted that 
there is an exacerbating effect of the pain, in that the 
veteran becomes more irritable and angry, and is less able to 
cope as a result of his PTSD symptoms.  For example, the 
veteran noted in early 2002 that his frustration with 
supervisors led to passive homicidal ideation.  Assigned GAF 
scores reflect a deterioration from 60 to 50 from the 
initiation of treatment to August 2004.  However, the 
described functional impairment does not rise to a level 
warranting assignment of a higher, 70 percent evaluation 
prior to August 23, 2004.

Records from 2001 to August 2004 do not reflect active 
suicidal ideation related to PTSD; his passive thought of 
suicide revolved around contingency plans should his physical 
disabilities grow severe enough to rob him of his 
independence.  The veteran had increasing irritability, but 
did not engage in violent behaviors as a result.  His 
discussions with care givers regarding his reactions to his 
anger and irritability in fact reflect a fair degree of 
control.  He was able to describe what actions he wanted to 
take with regard to supervisors, but was also able to state 
why he would not take that action.  At no time has the 
veteran's personal appearance or hygiene waned; records 
indicate this is a source of personal and professional pride 
for the veteran.  There is no evidence of a thought disorder, 
and the veteran was repeatedly noted to able to communicate 
effectively as well as willingly.  The noted depression did 
not, at this time, interfere with the veteran's ability to 
function independently, appropriately, or effectively.  He 
was, in fact, able to recognize the impact of depression on 
his life and sought treatment and assistance with coping 
skills.  Finally, while the veteran has consistently reported 
feeling lonely and isolated, he has been able to forge and 
maintain social relationships.  He continues to interact with 
family in Michigan and Florida, and stated that he does have 
a few friends.  No 70 percent or higher evaluation is 
warranted under the schedule prior to August 30, 2004.  

A 70 percent evaluation, but no higher, is assigned from the 
earlier effective date of August 23, 2004.  The RO had 
previously granted this increase from August 29, 2005.  The 
earlier date is warranted based on VA and private treatment 
records which show that the veteran's deteriorating mental 
status began to affect his functioning to such an extent that 
the veteran was unable to effectively and appropriately 
function in occupational or social arenas.

VA treatment records show that on August 23, 2004, the 
veteran contacted the VAMC and stated that his symptomatology 
had worsened.  He clearly informed the LCSW that his PTSD 
symptoms, as well as his physical disabilities, were 
interfering with his ability to keep a work schedule.  The 
provider also observed that the veteran was more depressed 
than in the past; his job had changed and he had little 
desire or energy.  He was assessing his life and was 
disappointed and bitter.  In September 2004, his private 
evaluation stressed that his PTSD was preventing the veteran 
from dealing appropriately and effectively with workplace 
stress.  The veteran re-entered therapy to deal with the 
changes at his workplace and his reaction to the stresses of 
a work environment.  Subsequent records show that suicidal 
ideation became more frequent, as did expressions of anger 
and frustration towards hid supervisors.  He began to make 
comments about doing physical harm to others, and he did 
begin to be more proactive in asserting some of his workplace 
rights by filing grievances and complaints.  His reports of 
isolation at work turned to reports of alienation, and he 
reported that his PTSD nightmares and flashbacks were 
populated by coworkers.  Eventually, effective in June 2005, 
the veteran took terminal sick leave ad stopped working.  His 
outlook and attitude improved markedly as he accepted his 
inability to cope with workplace changes and stresses.  In 
August 2005, a VA psychologist summarized the veteran's past 
treatment and opined that the condition had worsened 
significantly over the three years he had been in treatment, 
and the condition had reached the point where the veteran was 
unable to continue working.

By November 2005, the veteran stated he was doing better, but 
it is clear from comments of the LCSW and examining doctors 
that the veteran found it difficult to adapt to a worklike 
setting, as his psychiatric symptoms were exacerbated by the 
demands of his physical condition and their impact on his 
work situation.  In light of this difficulty, and the 
demonstrated increase in irritability, anger, and difficulty 
controlling his reactions to such, a higher 70 percent 
evaluation is warranted from August 23, 2004, the first date 
on which the veteran reported a clear increase in symptoms.

At no point has there been a demonstrated a total inability 
to perform activities of daily living or occupational tasks 
which would warrant a total disability evaluation.  There is 
no formal thought disorder, no hallucinations or delusions, 
and no grossly inappropriate behavior.  The veteran, although 
he was not able to develop the coping skills required to 
continue working, clearly was able to continue functioning at 
some level at work and socially.  Indeed, once work stopped, 
the veteran very demonstrably improved.  No total schedular 
evaluation is warranted.

The Board notes that the assigned GAF scores over the course 
of the appeals period have hovered around 50.  When treatment 
began in 2002, they were as high as 60.  The GAF scores of 
record reflect a serious to moderate functional impairment.  
The score of 40 cited by Dr. NEH does not appear in the 
treatment records from VAMC Mountain Home, and the private 
doctor did not sufficiently identify a source of this 
information to indicate that the records considered on appeal 
are somehow incomplete.  The Board finds that the assigned 50 
and 70 percent evaluation stages accurately reflect not only 
the specifically described symptomatology for PTSD, but also 
accurately reflect the overall estimate of function as shown 
by the assignment of documented GAF scores throughout the 
treatment records.

The Board has considered assignment of an extraschedular 
evaluation for PTSD under 38 C.F.R. § 3.321(b).  Such 
evaluations are assignable in the exceptional case where the 
schedular evaluations are found to be inadequate.  The Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, may approve an extraschedular evaluation to 
reflect the loss of average earning capacity due to any 
service-connected disability.  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is required.  38 C.F.R. § 3.321(b)(1).  In this 
instance, the veteran required no hospitalization for service 
connected disabilities, and the assignment of the current 
evaluations is, as is discussed above, directly based upon 
the impairment of occupational impairment.  No extraschedular 
evaluation is warranted.

Service Connection for a Spinal Cord Injury

Generally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Here the veteran alleges 
that he had a flashback in June 1971 due to undiagnosed PTSD 
which caused him to not pay proper attention to the road.  He 
was not, therefore, able to react in a timely or appropriate 
manner and was involved in a serious car accident that left 
him a paraplegic.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In the January 2006 Board decision, the veteran's assertion 
that he was having a flashback at the time of his June 1971 
accident was rejected as not competent, as the veteran was 
not a medical professional and did not have the training or 
expertise to determine if any event at the crash qualified as 
a flashback.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In its September 2006 remand, the Court vacated this finding, 
requiring the Board to explain why a flashback was not a sign 
or symptom subject to observation and description by a 
layperson.  Further, the Board finding that the medical 
opinions regarding a nexus between the crash and flashbacks 
were speculative and hence not probative was vacated and 
remanded for further consideration.

The Board concedes that he veteran may observe and relate the 
occurrence of a flashback or other intrusive thought, memory, 
or daydream as a layperson.  The preponderance of the 
evidence of record, however, remains against the veteran's 
allegation, and the Board continues to find that no PTSD 
symptom, in particular a flashback, resulted in or 
contributed to the veteran's 1971 accident and resultant 
spinal cord injury.

As was noted above, the police department has stated that 
official records of the veteran's June 1971 motor vehicle 
accident were destroyed after 7 years, in the normal course 
of business.  The record does include, however, a VA Form 21-
4176, Report of Accidental Injury, from the veteran, dated in 
October 1971.  The veteran stated that as his car approached 
an intersection, another car hesitated in crossing the 
intersection in front of him, and they collided.  He makes no 
mention of a flashback, daydream, intrusive thought, or any 
other cause of driver inattention.  The form requests 
information on what the veteran was doing prior to and at the 
time of the accident ("visiting friends") and requests 
other pertinent details.  None were provided.

Similarly, treatment records from the civilian and VA 
hospitals which treated the veteran immediately following the 
accident make no mention of flashbacks or other psychiatric 
symptoms.  They do not discuss the cause of the accident or 
the circumstances specifically.  VAMC Detroit has certified 
that it has no records of treatment for the veteran from 
1971.  VAMC Houston treatment records from April 1976 to June 
1988, covering the veteran's treatment at the spinal cord 
injury center, show no concerted mental health evaluations or 
consultations, but do discuss the veteran's frame of mind in 
connection with treatment.  They compliment his attitude and 
work ethic.  In June 1985 the veteran was found to be alert, 
oriented, and cheerful.  He did seek neuropsychiatric testing 
in March 1988 to evaluate an occasional problem with word 
finding.  At no point, however, does the veteran or any 
provider indicate the presence of any intrusive thoughts, 
flashbacks, daydreams, or other sign or symptom of a mental 
disorder.  The first documented instance of any psychiatric 
complaint is in November 2001.

The veteran's exact account of the flashback he alleges has 
varied slightly since it was initially rendered in April 
2002, but the essential elements have been consistent.  The 
veteran states that as he was driving down a tree lined 
street, he felt as if he were flying a helicopter down such a 
street in Vietnam, as he often did on missions.  At some 
point, someone yelled, and the veteran saw the other car in 
front of him.  He reacted by turning the wheel sharply to the 
right, causing the front ends of the cars to collide instead 
of allowing his car to strike the other car broadside.  The 
veteran, who was not wearing a seatbelt, was thrown from the 
car.  He states that his reaction was what he would have done 
in a helicopter to avoid an obstacle.

Several doctors have stated that it is possible that the 
veteran had a flashback and that this would then have 
contributed to his accident; these opinions are based on the 
veteran's account of events and statements that he has been 
experiencing PTSD symptoms, including flashbacks, since 
leaving military service.

The Board finds that the preponderance of the evidence of 
record shows that no flashbacks or other PTSD symptoms were 
present in 1971, and hence could not have contributed to the 
veteran's accident.  The contemporaneous account of the 
accident and the veteran's current statements demonstrate 
that PTSD symptomatology played no role in causing the 
accident or the severity of the resulting injuries.

There is a complete absence of psychiatric complaints in 
medical records from 1971 to 1988.  The veteran did not 
indicate in his accident report that there was any form of 
driver inattention or flashback; he noted that the other car 
hesitated in front of him as it crossed the intersection.  
Medical records of treatment and rehabilitation, while they 
do not include specific psychiatric consultations, do include 
comments on his mental status, which are positive and reflect 
good adjustment and outlook. The veteran's sole complaint, of 
difficulty with word finding in 1988, does not indicate any 
PTSD symptoms.

VAMC Mountain Home records from 1999 through the end of 2001 
reveal no psychiatric complaints or reports of symptoms, 
including during his annual comprehensive spinal cord injury 
evaluations.  The veteran was first referred to mental health 
providers in December 2001.  Although the veteran indicated 
at that time his complaints were long standing, he also 
stated that he was currently under a great deal of work 
stress, which multiple doctors have stated exacerbated or 
triggered PTSD symptoms.

The evidence of record from the time of the accident shows no 
evidence or allegation of PTSD symptoms, nor is there any 
evidence or allegation of such for several decades following 
the accident.  The contemporaneous records contradict the 
veteran's current allegations and accounts, and the 
contemporaneous records must be given greater weight, as they 
were created when the memories of the events were fresh.  
While the Board recognizes that at the time of the accident 
the veteran may not have realized that the things he was 
experiencing were PTSD symptoms, he would still have known he 
was experiencing something.  He had ample opportunity to 
mention any such occurrences at the time of the accident, 
particularly as anything which affected his driving was 
germane to the accident investigation and his claim for 
benefits before VA.  The fact is that the records show that 
the other driver was at fault in hesitating in the 
intersection.  It is certainly possible that the veteran 
reacted as he asserts, to turn the car away from the 
collision.  It is also likely that his reaction time and 
judgment in doing so were exceptional, based on his pilot 
training and "combat reflexes," as he puts it.  The 
reaction, however, was not the result of PTSD or otherwise 
related to military service.  To attempt to avoid a collision 
is a normal reaction.  The consequences of this particular 
collision are severe, it is true, but there is no basis in 
the documented evidence of record to support a finding that a 
PTSD flashback or other symptoms caused or contributed to the 
June 1971 motor vehicle accident.  In light of the 
contemporaneous records, the veteran's current account of a 
flashback is not considered credible and the claim must be 
denied.


ORDER

An evaluation in excess of 50 percent for PTSD prior to 
August 23, 2004, is denied.

An evaluation of 70 percent for PTSD from August 23, 2004 to 
August 29, 2005, is granted, subject to the rules and 
regulations governing payment of monetary benefits.

An evaluation in excess of 70 percent for PTSD from August 
29, 2005, is denied.

Service connection for residuals of a motor vehicle accident, 
to include spinal fracture with paraplegia, is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


